Execution Copy

ASSIGNMENT AND ASSUMPTION AGREEMENT

ASSIGNMENT AND ASSUMPTION AGREEMENT, dated September 29, 2005, between
Residential Funding Corporation, a Delaware corporation (“RFC”), and Residential
Accredit Loans, Inc., a Delaware corporation (the “Company”).

Recitals

A. RFC has entered into contracts (“Seller Contracts”) with various
seller/servicers, pursuant to which such seller/servicers sell to RFC mortgage
loans.

B. The Company wishes to purchase from RFC certain Mortgage Loans (as
hereinafter defined) sold to RFC pursuant to the Seller Contracts.

C. The Company, RFC, as master servicer, and Deutsche Bank Trust Company
Americas, as trustee (the “Trustee”), are entering into a Series Supplement,
dated as of September 1, 2005 (the “Series Supplement”), and the Standard Terms
of Pooling and Servicing Agreement, dated as of August 1, 2004 (collectively,
the “Pooling and Servicing Agreement”), pursuant to which the Company proposes
to issue Mortgage Asset-Backed Pass-Through Certificates, Series 2005-QS14 (the
“Certificates”) consisting of nine classes designated as Class I-A-1, Class
II-A-1, Class III-A-1, Class III-A-2, Class III-A-3, Class I-A-P, Class I-A-V,
Class II-A-P, Class II-A-V and 99.99% of the Class R-I, Class R-II and Class
R-III Certificates; and twelve classes designated as Class I-M-1, Class I-M-2,
Class I-M-3, Class II-M-1, Class II-M-2, Class II-M-3 (collectively, the “Class
M Certificates”), and Class I-B-1, Class I-B-2, Class I-B-3, Class II-B-1, Class
II-B-2 and Class II-B-3 (collectively, the “Class B Certificates”) representing
beneficial ownership interests in a trust fund consisting primarily of a pool of
mortgage loans identified in Exhibit One to the Series Supplement (the “Mortgage
Loans”).

D. In connection with the purchase of the Mortgage Loans, the Company will
assign to RFC the Class A-P Certificates, Class A-V Certificates and a de
minimis portion of each of the Class R-I, Class R-II and Class R-III
Certificates.

E. In connection with the purchase of the Mortgage Loans and the issuance of the
Certificates, RFC wishes to make certain representations and warranties to the
Company and to assign certain of its rights under the Seller Contracts to the
Company, and the Company wishes to assume certain of RFC’s obligations under the
Seller Contracts.

F. The Company and RFC intend that the conveyance by RFC to the Company of all
its right, title and interest in and to the Mortgage Loans pursuant to this
Agreement shall constitute a purchase and sale and not a loan.

NOW THEREFORE, in consideration of the recitals and the mutual promises herein
and other good and valuable consideration, the parties agree as follows:

1. All capitalized terms used but not defined herein shall have the meanings
assigned thereto in the Pooling and Servicing Agreement.

 

 



 

 

2. Concurrently with the execution and delivery hereof, RFC hereby assigns to
the Company without recourse all of its right, title and interest in and to the
Mortgage Loans, including all interest and principal received on or with respect
to the Mortgage Loans after September 1, 2005 (other than payments of principal
and interest due on the Mortgage Loans on or before September 30, 2005). In
consideration of such assignment, RFC or its designee will receive from the
Company in immediately available funds an amount equal to $o, the Class A-P
Certificates, the Class A-V Certificates and a de minimis portion of each of the
Class R-I, Class R-II and R-III Certificates. In connection with such assignment
and at the Company’s direction, RFC has in respect of each Mortgage Loan
endorsed the related Mortgage Note (other than any Destroyed Mortgage Note) to
the order of the Trustee and delivered an assignment of mortgage in recordable
form to the Trustee or its agent.

RFC and the Company agree that the sale of each Pledged Asset Loan pursuant to
this Agreement will also constitute the assignment, sale, setting-over, transfer
and conveyance to the Company, without recourse (but subject to RFC’s covenants,
representations and warranties specifically provided herein), of all of RFC’s
obligations and all of RFC’s right, title and interest in, to and under, whether
now existing or hereafter acquired as owner of such Pledged Asset Loan with
respect to any and all money, securities, security entitlements, accounts,
general intangibles, payment intangibles, instruments, documents, deposit
accounts, certificates of deposit, commodities contracts, and other investment
property and other property of whatever kind or description consisting of,
arising from or related, (i) the Credit Support Pledge Agreement, the Funding
and Pledge Agreement among the Mortgagor or other Person pledging the related
Pledged Assets (the “Customer”), Combined Collateral LLC and National Financial
Services Corporation, and the Additional Collateral Agreement between GMAC
Mortgage Corporation and the Customer (collectively, the “Assigned Contracts”),
(ii) all rights, powers and remedies of RFC as owner of such Pledged Asset Loan
under or in connection with the Assigned Contracts, whether arising under the
terms of such Assigned Contracts, by statute, at law or in equity, or otherwise
arising out of any default by the Mortgagor under or in connection with the
Assigned Contracts, including all rights to exercise any election or option or
to make any decision or determination or to give or receive any notice, consent,
approval or waiver thereunder, (iii) the Pledged Amounts and all money,
securities, security entitlements, accounts, general intangibles, payment
intangibles, instruments, documents, deposit accounts, certificates of deposit,
commodities contracts, and other investment property and other property of
whatever kind or description and all cash and non-cash proceeds of the sale,
exchange, or redemption of, and all stock or conversion rights, rights to
subscribe, liquidation dividends or preferences, stock dividends, rights to
interest, dividends, earnings, income, rents, issues, profits, interest payments
or other distributions of cash or other property that secures a Pledged Asset
Loan, (iv) all documents, books and records concerning the foregoing (including
all computer programs, tapes, disks and related items containing any such
information) and (v) all insurance proceeds (including proceeds from the Federal
Deposit Insurance Corporation or the Securities Investor Protection Corporation
or any other insurance company) of any of the foregoing or replacements thereof
or substitutions therefor, proceeds of proceeds and the conversion, voluntary or
involuntary, of any thereof. The foregoing transfer, sale, assignment and
conveyance does not constitute and is not intended to result in the creation, or
an assumption by the Company, of any obligation of RFC, or any other Person in
connection with the Pledged Assets or under any agreement or instrument relating
thereto, including any obligation to the Mortgagor, other than as owner of the
Pledged Asset Loan.

 

2

 

 



 

 

The Company and RFC intend that the conveyance by RFC to the Company of all its
right, title and interest in and to the Mortgage Loans pursuant to this Section
2 shall be, and be construed as, a sale of the Mortgage Loans by RFC to the
Company. It is, further, not intended that such conveyance be deemed to be a
pledge of the Mortgage Loans by RFC to the Company to secure a debt or other
obligation of RFC. Nonetheless, (a) this Agreement is intended to be and hereby
is a security agreement within the meaning of Articles 8 and 9 of the Minnesota
Uniform Commercial Code and the Uniform Commercial Code of any other applicable
jurisdiction; (b) the conveyance provided for in this Section shall be deemed to
be, and hereby is, a grant by RFC to the Company of a security interest in all
of RFC’s right, title and interest, whether now owned or hereafter acquired, in
and to any and all general intangibles, payment intangibles, accounts, chattel
paper, instruments, documents, money, deposit accounts, certificates of deposit,
goods, letters of credit, advices of credit and investment property consisting
of, arising from or relating to any of the following: (A) the Mortgage Loans,
including (i) with respect to each Cooperative Loan, the related Mortgage Note,
Security Agreement, Assignment of Proprietary Lease, Cooperative Stock
Certificate, Cooperative Lease, any insurance policies and all other documents
in the related Mortgage File and (ii) with respect to each Mortgage Loan other
than a Cooperative Loan, the related Mortgage Note, the Mortgage, any insurance
policies and all other documents in the related Mortgage File, (B) all monies
due or to become due pursuant to the Mortgage Loans in accordance with the terms
thereof and (C) all proceeds of the conversion, voluntary or involuntary, of the
foregoing into cash, instruments, securities or other property, including
without limitation all amounts from time to time held or invested in the
Certificate Account or the Custodial Account, whether in the form of cash,
instruments, securities or other property; (c) the possession by the Trustee,
the Custodian or any other agent of the Trustee of Mortgage Notes or such other
items of property as constitute instruments, money, payment intangibles,
negotiable documents, goods, deposit accounts, letters of credit, advices of
credit, investment property or chattel paper shall be deemed to be “possession
by the secured party,” or possession by a purchaser or a person designated by
such secured party, for purposes of perfecting the security interest pursuant to
the Minnesota Uniform Commercial Code and the Uniform Commercial Code of any
other applicable jurisdiction (including, without limitation, Sections 8-106,
9-313 and 9-106 thereof); and (d) notifications to persons holding such
property, and acknowledgments, receipts or confirmations from persons holding
such property, shall be deemed notifications to, or acknowledgments, receipts or
confirmations from, securities intermediaries, bailees or agents of, or persons
holding for, (as applicable) the Trustee for the purpose of perfecting such
security interest under applicable law. RFC shall, to the extent consistent with
this Agreement, take such reasonable actions as may be necessary to ensure that,
if this Agreement were determined to create a security interest in the Mortgage
Loans and the other property described above, such security interest would be
determined to be a perfected security interest of first priority under
applicable law and will be maintained as such throughout the term of this
Agreement. Without limiting the generality of the foregoing, RFC shall prepare
and deliver to the Company not less than 15 days prior to any filing date, and
the Company shall file, or shall cause to be filed, at the expense of RFC, all
filings necessary to maintain the effectiveness of any original filings
necessary under the Uniform Commercial Code as in effect in any jurisdiction to
perfect the Company’s security interest in or lien on the Mortgage Loans,
including without limitation (x) continuation statements, and (y) such other
statements as may be occasioned by (1) any change of name of RFC or the Company,
(2) any change of location of the state of formation, place of business or the
chief

 

3

 

 



 

executive office of RFC, or (3) any transfer of any interest of RFC in any
Mortgage Loan.

Notwithstanding the foregoing, (i) the Master Servicer shall retain all
servicing rights (including, without limitation, primary servicing and master
servicing) relating to or arising out of the Mortgage Loans, and all rights to
receive servicing fees, servicing income and other payments made as compensation
for such servicing granted to it under the Pooling and Servicing Agreement
pursuant to the terms and conditions set forth therein (collectively, the
“Servicing Rights”) and (ii) the Servicing Rights are not included in the
collateral in which RFC grants a security interest pursuant to the immediately
preceding paragraph.

3. Concurrently with the execution and delivery hereof, the Company hereby
assigns to RFC without recourse all of its right, title and interest in and to
the Class A-P Certificates, the Class A-V Certificates and a de minimis portion
of each of the Class R-I, Class R-II and Class R-III Certificates as part of the
consideration payable to RFC by the Company pursuant to this Agreement.

4. RFC represents and warrants to the Company that on the date of execution
hereof (or, if otherwise specified below, as of the date so specified):

(a)          The information set forth in Exhibit One to the Series Supplement
with respect to each Mortgage Loan or the Mortgage Loans, as the case may be, is
true and correct in all material respects, at the date or dates respecting which
such information is furnished;

(b)          Each Mortgage Loan is required to be covered by a standard hazard
insurance policy. Except in the case of two Mortgage Loans representing
approximately 0.1% of the aggregate principal balance of the Mortgage Loans,
each Mortgage Loan with a Loan-to-Value Ratio at origination in excess of 80%
will be insured by a Primary Insurance Policy covering at least 35% of the
principal balance of the Mortgage Loan at origination if the Loan-to-Value Ratio
is between 100.00% and 95.01%, at least 30% of the principal balance of the
Mortgage Loan at origination if the Loan-to-Value Ratio is between 95.00% and
90.01%, at least 25% of the balance if the Loan-to-Value Ratio is between 90.00%
and 85.01% and at least 12% of the balance if the Loan-to-Value Ratio is between
85.00% and 80.01%. To the best of the Company’s knowledge, each such Primary
Insurance Policy is in full force and effect and the Trustee is entitled to the
benefits thereunder;

(c)          Each Primary Insurance Policy insures the named insured and its
successors and assigns, and the issuer of the Primary Insurance Policy is an
insurance company whose claims-paying ability is currently acceptable to the
Rating Agencies;

(d)          Immediately prior to the assignment of the Mortgage Loans to the
Company, RFC had good title to, and was the sole owner of, each Mortgage Loan
free and clear of any pledge, lien, encumbrance or security interest (other than
rights to servicing and related compensation and, with respect to certain
Mortgage Loans, the monthly payment due on the first Due Date following the
Cut-off Date), and no action has been taken or failed to be taken by RFC that
would materially adversely affect the enforceability of any Mortgage Loan or the
interests therein of any holder of the Certificates;

 

4

 

 



 

 

(e)          No Mortgage Loan was 30 or more days delinquent in payment of
principal and interest as of the Cut-off Date and no Mortgage Loan has been so
delinquent more than once in the 12-month period prior to the Cut-off Date;

(f)           Subject to clause (e) above as respects delinquencies, there is no
default, breach, violation or event of acceleration existing under any Mortgage
Note or Mortgage and no event which, with notice and expiration of any grace or
cure period, would constitute a default, breach, violation or event of
acceleration, and no such default, breach, violation or event of acceleration
has been waived by the Seller or by any other entity involved in originating or
servicing a Mortgage Loan;

(g)          There is no delinquent tax or assessment lien against any Mortgaged
Property;

(h)          No Mortgagor has any right of offset, defense or counterclaim as to
the related Mortgage Note or Mortgage except as may be provided under the
Servicemembers Civil Relief Act, formerly known as the Soldiers’ and Sailors’
Civil Relief Act of 1940, as amended, and except with respect to any buydown
agreement for a Buydown Mortgage Loan;

(i)           There are no mechanics’ liens or claims for work, labor or
material affecting any Mortgaged Property which are or may be a lien prior to,
or equal with, the lien of the related Mortgage, except such liens that are
insured or indemnified against by a title insurance policy described under
clause (aa) below;

(j)           Each Mortgaged Property is free of damage and in good repair and
no notice of condemnation has been given with respect thereto and RFC knows of
nothing involving any Mortgaged Property that could reasonably be expected to
materially adversely affect the value or marketability of any Mortgaged
Property;

(k)          Each Mortgage Loan at the time it was made complied in all material
respects with applicable local, state, and federal laws, including, but not
limited to, all applicable anti-predatory lending laws;

(l)           Each Mortgage contains customary and enforceable provisions which
render the rights and remedies of the holder adequate to realize the benefits of
the security against the Mortgaged Property, including (i) in the case of a
Mortgage that is a deed of trust, by trustee’s sale, (ii) by summary
foreclosure, if available under applicable law, and (iii) otherwise by
foreclosure, and there is no homestead or other exemption available to the
Mortgagor that would interfere with such right to sell at a trustee’s sale or
right to foreclosure, subject in each case to applicable federal and state laws
and judicial precedents with respect to bankruptcy and right of redemption;

(m)         With respect to each Mortgage that is a deed of trust, a trustee
duly qualified under applicable law to serve as such is properly named,
designated and serving, and except in connection with a trustee’s sale after
default by a Mortgagor, no fees or expenses are payable by the Seller or RFC to
the trustee under any Mortgage that is a deed of trust;

 

5

 

 



 

 

(n)          The Mortgage Loans are conventional, fixed rate, fully-amortizing,
first mortgage loans having terms to maturity of not more than 30 years from the
date of origination or modification with monthly payments due, with respect to a
majority of the Mortgage Loans, on the first day of each month;

(o)          No Mortgage Loan provides for deferred interest or negative
amortization;

(p)          If any of the Mortgage Loans are secured by a leasehold interest,
with respect to each leasehold interest: the use of leasehold estates for
residential properties is an accepted practice in the area where the related
Mortgaged Property is located; residential property in such area consisting of
leasehold estates is readily marketable; the lease is recorded and no party is
in any way in breach of any provision of such lease; the leasehold is in full
force and effect and is not subject to any prior lien or encumbrance by which
the leasehold could be terminated or subject to any charge or penalty; and the
remaining term of the lease does not terminate less than ten years after the
maturity date of such Mortgage Loan;

(q)          Each Assigned Contract relating to each Pledged Asset Loan is a
valid, binding and legally enforceable obligation of the parties thereto,
enforceable in accordance with their terms, except as limited by bankruptcy,
insolvency or other similar laws affecting generally the enforcement of
creditor’s rights;

(r)           The Assignor is the holder of all of the right, title and interest
as owner of each Pledged Asset Loan in and to each of the Assigned Contracts
delivered and sold to the Company hereunder, and the assignment hereof by RFC
validly transfers such right, title and interest to the Company free and clear
of any pledge, lien, or security interest or other encumbrance of any Person;

(s)          The full amount of the Pledged Amount with respect to such Pledged
Asset Loan has been deposited with the custodian under the Credit Support Pledge
Agreement and is on deposit in the custodial account held thereunder as of the
date hereof;

(t)           RFC is a member of MERS, in good standing, and current in payment
of all fees and assessments imposed by MERS, and has complied with all rules and
procedures of MERS in connection with its assignment to the Trustee as assignee
of the Depositor of the Mortgage relating to each Mortgage Loan that is
registered with MERS, including, among other things, that RFC shall have
confirmed the transfer to the Trustee, as assignee of the Depositor, of the
Mortgage on the MERS® System;

(u)          No instrument of release or waiver has been executed in connection
with the Mortgage Loans, and no Mortgagor has been released, in whole or in part
from its obligations in connection with a Mortgage Loan;

(v)          With respect to each Mortgage Loan, either (i) the Mortgage Loan is
assumable pursuant to the terms of the Mortgage Note, or (ii) the Mortgage Loan
contains a customary provision for the acceleration of the payment of the unpaid
principal balance of the Mortgage Loan in the event the related Mortgaged
Property is sold without the prior consent of the mortgagee thereunder;

 

6

 

 



 

 

(w)         The proceeds of the Mortgage Loan have been fully disbursed, there
is no requirement for future advances thereunder and any and all requirements as
to completion of any on-site or off-site improvements and as to disbursements of
any escrow funds therefor (including any escrow funds held to make Monthly
Payments pending completion of such improvements) have been complied with. All
costs, fees and expenses incurred in making, closing or recording the Mortgage
Loans were paid;

(x)          The appraisal was made by an appraiser who meets the minimum
qualifications for appraisers as specified in the Program Guide;

(y)          To the best of RFC’s knowledge, any escrow arrangements established
with respect to any Mortgage Loan are in compliance with all applicable local,
state and federal laws and are in compliance with the terms of the related
Mortgage Note;

(z)          Each Mortgage Loan was originated (1) by a savings and loan
association, savings bank, commercial bank, credit union, insurance company or
similar institution that is supervised and examined by a federal or state
authority, (2) by a mortgagee approved by the Secretary of HUD pursuant to
Sections 203 and 211 of the National Housing Act, as amended, or (3) by a
mortgage broker or correspondent lender in a manner such that the Certificates
would qualify as “mortgage related securities” within the meaning of Section
3(a)(41) of the Securities Exchange Act of 1934, as amended;

(aa)        All improvements which were considered in determining the Appraised
Value of the Mortgaged Properties lie wholly within the boundaries and the
building restriction lines of the Mortgaged Properties, or the policy of title
insurance affirmatively insures against loss or damage by reason of any
violation, variation, encroachment or adverse circumstance that either is
disclosed or would have been disclosed by an accurate survey;

(bb)        Each Mortgage Note and Mortgage constitutes a legal, valid and
binding obligation of the Borrower enforceable in accordance with its terms
except as limited by bankruptcy, insolvency or other similar laws affecting
generally the enforcement of creditor’s rights;

(cc)        None of the Mortgage Loans are subject to the Home Ownership and
Equity Protection Act of 1994;

(dd)        None of the Mortgage Loans are loans that, under applicable state or
local law in effect at the time of origination of such loan, are referred to as
(1) "high cost" or "covered" loans or (2) any other similar designation if the
law imposes greater restrictions or additional legal liability for residential
mortgage loans with high interest rates, points and/or fees;

[(ee)      None of the Mortgage Loans secured by a property located in the State
of Georgia was originated on or after October 1, 2002 and before March 7, 2003];
and

[(ff)       No Mortgage Loan is a High Cost Loan or Covered Loan, as applicable
(as such terms are defined in the then current Standard & Poor’s LEVELS®
Glossary which is now Version 5.6 Revised, Appendix E (attached hereto as
Exhibit A)); provided that no

 

7

 

 



 

representation and warranty is made in this clause (ff) with respect to 0.4% of
the Mortgage Loans (by outstanding principal balance as of the Cut-off Date)
secured by property located in the State of Kansas, and with respect to 0.1% of
the Mortgage Loans (by outstanding principal balance as of the Cut-off Date)
secured by property located in the State of West Virginia.]

RFC shall provide written notice to GMAC Mortgage Corporation of the sale of
each Pledged Asset Loan to the Company hereunder and by the Company to the
Trustee under the Pooling and Servicing Agreement, and shall maintain the
Schedule of Additional Owner Mortgage Loans (as defined in the Credit Support
Pledge Agreement), showing the Trustee as the Additional Owner of each such
Pledged Asset Loan, all in accordance with Section 7.1 of the Credit Support
Pledge Agreement.

Upon discovery by RFC or upon notice from the Company or the Trustee of a breach
of the foregoing representations and warranties in respect of any Mortgage Loan
which materially and adversely affects the interests of any holders of the
Certificates or of the Company in such Mortgage Loan or upon the occurrence of a
Repurchase Event (hereinafter defined), notice of which breach or occurrence
shall be given to the Company by RFC, if it discovers the same, RFC shall,
within 90 days after the earlier of its discovery or receipt of notice thereof,
either cure such breach or Repurchase Event in all material respects or, either
(i) purchase such Mortgage Loan from the Trustee or the Company, as the case may
be, at a price equal to the Purchase Price for such Mortgage Loan or (ii)
substitute a Qualified Substitute Mortgage Loan or Loans for such Mortgage Loan
in the manner and subject to the limitations set forth in Section 2.04 of the
Pooling and Servicing Agreement. If the breach of representation and warranty
that gave rise to the obligation to repurchase or substitute a Mortgage Loan
pursuant to this Section 4 was the representation and warranty set forth in
clause (k) of this Section 4, then RFC shall pay to the Trust Fund, concurrently
with and in addition to the remedies provided in the preceding sentence, an
amount equal to any liability, penalty or expense that was actually incurred and
paid out of or on behalf of the Trust Fund, and that directly resulted from such
breach, or if incurred and paid by the Trust Fund thereafter, concurrently with
such payment. Notwithstanding the foregoing, RFC shall not be required to cure
breaches, Repurchase Events or purchase or substitute for Mortgage Loans as
provided above if the substance of such breach or Repurchase Event also
constitutes fraud in the origination of the Mortgage Loan.

5. With respect to each Mortgage Loan, a first lien repurchase event
(“Repurchase Event”) shall have occurred if it is discovered that, as of the
date thereof, the related Mortgage was not a valid first lien on the related
Mortgaged Property subject only to (i) the lien of real property taxes and
assessments not yet due and payable, (ii) covenants, conditions, and
restrictions, rights of way, easements and other matters of public record as of
the date of recording of such Mortgage and such permissible title exceptions as
are listed in the Program Guide and (iii) other matters to which like properties
are commonly subject which do not materially adversely affect the value, use,
enjoyment or marketability of the Mortgaged Property. In addition, with respect
to any Mortgage Loan as to which the Company delivers to the Trustee or the
Custodian an affidavit certifying that the original Mortgage Note has been lost
or destroyed, if such Mortgage Loan subsequently is in default and the
enforcement thereof or of the related Mortgage is materially adversely affected
by the absence of the original Mortgage Note, a Repurchase Event shall be deemed
to have occurred and RFC will be obligated to repurchase or substitute for such
Mortgage Loan in the manner set forth in Section 4 above.

 

8

 

 



 

 

6.            Concurrently with the execution and delivery hereof, RFC hereby
assigns to the Company, and the Company hereby assumes, all of RFC’s rights and
obligations under the Seller Contracts with respect to the Mortgage Loans to be
serviced under the Pooling and Servicing Agreement, insofar as such rights and
obligations relate to (a) any representations and warranties regarding a
Mortgage Loan made by a Seller under any Seller Contract and any remedies
available under the Seller Contract for a breach of any such representations and
warranties if (i) the substance of such breach also constitutes fraud in the
origination of the Mortgage Loan or (ii) the representation and warranty relates
to the absence of toxic materials or other environmental hazards that could
affect the Mortgaged Property, or (b) the Seller’s obligation to deliver to RFC
the documents required to be contained in the Mortgage File and any rights and
remedies available to RFC under the Seller Contract in respect of such
obligation or in the event of a breach of such obligation; provided that,
notwithstanding the assignment and assumption hereunder, RFC shall have the
concurrent right to exercise remedies and pursue indemnification upon a breach
by a Seller under any Seller Contract of any of its representations and
warranties.

7. This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns, and no other person shall
have any right or obligation hereunder.

 

9

 

 



 

 

IN WITNESS WHEREOF, the parties have entered into this Assignment and Assumption
Agreement on the date first written above.

 

RESIDENTIAL FUNDING CORPORATION

 

 

 

By:      /s/Mark White                                  

 

 

Name:  Mark White

 

 

Title:  Associate



 

 

RESIDENTIAL ACCREDIT LOANS, INC.

 

 

 

By:      /s/Heather Anderson                        



 

Name:   Heather Anderson



 

Title:  Vice President





 



 

 

EXHIBIT A

 

REVISED July 11, 2005

APPENDIX E – Standard & Poor’s Predatory Lending Categories

 

Standard & Poor’s has categorized loans governed by anti-predatory lending laws
in the Jurisdictions listed below into three categories based upon a combination
of factors that include (a) the risk exposure associated with the assignee
liability and (b) the tests and thresholds set forth in those laws. Note that
certain loans classified by the relevant statute as Covered are included in
Standard & Poor’s High Cost Loan Category because they included thresholds and
tests that are typical of what is generally considered High Cost by the
industry.

 

Standard & Poor’s High Cost Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Arkansas

Arkansas Home Loan Protection Act, Ark. Code Ann. §§ 23-53-101 et seq.

Effective July 16, 2003

High Cost Home Loan

Cleveland Heights, OH

Ordinance No. 72-2003 (PSH), Mun. Code §§ 757.01 et seq.

Effective June 2, 2003

Covered Loan

Colorado

Consumer Equity Protection, Colo. Stat. Ann. §§ 5-3.5-101 et seq.

Effective for covered loans offered or entered into on or after January 1, 2003.
Other provisions of the Act took effect on June 7, 2002

Covered Loan

Connecticut

Connecticut Abusive Home Loan Lending Practices Act, Conn. Gen. Stat. §§ 36a-746
et seq.

Effective October 1, 2001

High Cost Home Loan

District of Columbia

Home Loan Protection Act, D.C. Code §§ 26-1151.01 et seq.

Effective for loans closed on or after January 28, 2003

Covered Loan

 

 

 



 

 

 

Florida

Fair Lending Act, Fla. Stat. Ann. §§ 494.0078 et seq.

Effective October 2, 2002

High Cost Home Loan

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

High Cost Home Loan

Georgia as amended (Mar. 7, 2003 – current)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective for loans closed on or after March 7, 2003

High Cost Home Loan

HOEPA Section 32

Home Ownership and Equity Protection Act of 1994, 15 U.S.C. § 1639, 12 C.F.R. §§
226.32 and 226.34

Effective October 1, 1995, amendments October 1, 2002

High Cost Loan

Illinois

High Risk Home Loan Act, Ill. Comp. Stat. tit. 815, §§ 137/5 et seq.

Effective January 1, 2004 (prior to this date, regulations under Residential
Mortgage License Act effective from May 14, 2001)

High Risk Home Loan

Kansas

Consumer Credit Code, Kan. Stat. Ann. §§ 16a-1-101 et seq.

Sections 16a-1-301 and 16a-3-207 became effective April 14, 1999; Section
16a-3-308a became effective July 1, 1999

High Loan to Value Consumer Loan (id. § 16a-3-207) and;

High APR Consumer Loan (id. § 16a-3-308a)

Kentucky

2003 KY H.B. 287 – High Cost Home Loan Act, Ky. Rev. Stat. §§ 360.100 et seq.

Effective June 24, 2003

High Cost Home Loan

Maine

Truth in Lending, Me. Rev. Stat. tit. 9-A, §§ 8-101 et seq.

Effective September 29, 1995 and as amended from time to time

High Rate High Fee Mortgage

 

 

A-2

 



 

 

 

Massachusetts

Part 40 and Part 32, 209 C.M.R. §§ 32.00 et seq. and 209 C.M.R. §§ 40.01 et seq.

Effective March 22, 2001 and amended from time to time

High Cost Home Loan

Nevada

Assembly Bill No. 284, Nev. Rev. Stat. §§ 598D.010 et seq.

Effective October 1, 2003

Home Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective for loans closed on or after November 27, 2003

High Cost Home Loan

New Mexico

Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.

Effective as of January 1, 2004; Revised as of February 26, 2004

High Cost Home Loan

New York

N.Y. Banking Law Article 6-l

Effective for applications made on or after April 1, 2003

High Cost Home Loan

North Carolina

Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.

Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

High Cost Home Loan

Ohio

H.B. 386 (codified in various sections of the Ohio Code), Ohio Rev. Code Ann. §§
1349.25 et seq.

Effective May 24, 2002

Covered Loan

Oklahoma

Consumer Credit Code (codified in various sections of Title 14A)

Effective July 1, 2000; amended effective January 1, 2004

Subsection 10 Mortgage

South Carolina

South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.

Effective for loans taken on or after January 1, 2004

High Cost Home Loan

 

 

A-3

 



 

 

 

West Virginia

West Virginia Residential Mortgage Lender, Broker and Servicer Act, W. Va. Code
Ann. §§ 31-17-1 et seq.

Effective June 5, 2002

West Virginia Mortgage Loan Act Loan

 

Standard & Poor’s Covered Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

Covered Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective November 27, 2003 – July 5, 2004

Covered Home Loan

 

Standard & Poor’s Home Loan Categorization

 

State/Jurisdiction

Name of Anti-Predatory Lending Law/Effective Date

Category under Applicable Anti-Predatory Lending Law

Georgia (Oct. 1, 2002 – Mar. 6, 2003)

Georgia Fair Lending Act, Ga. Code Ann. §§ 7-6A-1 et seq.

Effective October 1, 2002 – March 6, 2003

Home Loan

New Jersey

New Jersey Home Ownership Security Act of 2002, N.J. Rev. Stat. §§ 46:10B-22 et
seq.

Effective for loans closed on or after November 27, 2003

Home Loan

New Mexico

Home Loan Protection Act, N.M. Rev. Stat. §§ 58-21A-1 et seq.

Effective as of January 1, 2004; Revised as of February 26, 2004

Home Loan

 

 

A-4

 



 

 

 

North Carolina

Restrictions and Limitations on High Cost Home Loans, N.C. Gen. Stat. §§ 24-1.1E
et seq.

Effective July 1, 2000; amended October 1, 2003 (adding open-end lines of
credit)

Consumer Home Loan

South Carolina

South Carolina High Cost and Consumer Home Loans Act, S.C. Code Ann. §§ 37-23-10
et seq.

Effective for loans taken on or after January 1, 2004

Consumer Home Loan

 

 

 

 

A-5

 

 

 